Citation Nr: 0211976	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-01 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in 
September 2001, when it was remanded to the RO for further 
development, which has now been completed.  At the time of 
the September 2001 remand, the appeal also included the 
issues of entitlement to service connection for tinnitus and 
bilateral hearing loss, but these claims were subsequently 
allowed by the RO in a March 2002 rating action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Sarcoidosis was not present during service or manifested 
within one year of the appellant's discharge from service in 
June 1967, nor is it etiologically related to service.  


CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active duty, 
and its incurrence or aggravation during active duty may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The evidentiary record in this appeal has been properly 
developed under the VCAA and the implementing regulations.  
See, e.g., the letter addressed to the appellant by the RO 
dated December 6, 2001.  Several attempts to obtain VA 
medical records dating from 1967-1970 have been unsuccessful, 
and the appellant has been fully informed of this fact.  As 
discussed below, it does not appear that this evidentiary 
lack would affect the outcome of this claim.  The Board notes 
that neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the current claim, and the Board 
is also unaware of any such evidence or information that 
could be obtained to substantiate this claim.  Therefore, the 
Board is satisfied that no further action is required to 
comply with the VCAA or the regulations implementing it.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
sarcoidosis may be presumed to have been incurred in or 
aggravated by active service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The service medical records are negative for any finding or 
diagnosis of sarcoidosis, and chest X-ray films taken in 
April 1967, in connection with the appellant's discharge 
medical examination, were interpreted as negative for any 
pathology.  

Private medical records reflect a series of chest X-ray 
studies, the earliest dating from February 1981, which were 
interpreted as being compatible with sarcoidosis.  Subsequent 
medical records continue to reflect this diagnosis.  In April 
1999, on a recertification examination by his private 
physician for the State Department of Transportation, the 
appellant gave a history of sarcoidosis since 1967, but 
objective verification of sarcoidosis this early has never 
been submitted, and a mere transcription of such a medical 
history given by the appellant does not constitute competent 
medical evidence in support of the claim.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

It is reported on a VA Form 10-7131, Exchange of Beneficiary 
Information, that the appellant was hospitalized at the VA 
Medical Center in Columbia, SC in July 1969, almost exactly 
two years after service, for the treatment of sarcoid or 
lymphoma.  The appellant did not file a claim seeking VA 
compensation benefits until July 1999, almost exactly 30 
years after this period of hospitalization, and several 
attempts to obtain the relevant medical records have been 
unsuccessful.  However, even if sarcoidosis is assumed to 
have been present at this time, the record is devoid of any 
competent evidence of this disability within the one year 
presumptive period or of a nexus between this disability and 
the veteran's military service. 

In February 2002, the appellant was examined by a VA staff 
physician who then reviewed all of the historical medical 
material in the claims file, including the service medical 
records.  It was the stated opinion of this medical expert 
that sarcoidosis was not present in service, given the normal 
chest X-ray study in April 1967 and no further indication of 
sarcoidosis until June 1969 at the very earliest.  

In view of absence of any competent evidence of the presence 
of sarcoidosis within one year of the veteran's discharge 
from service or of a nexus between sarcoidosis and the 
veteran's military service, and in light of the VA medical 
opinion that the disability was not present in service or 
manifested within one year of the veteran's discharge from 
service, the Board must conclude that the preponderance of 
the evidence is against the claim.  




ORDER

Entitlement to service connection for sarcoidosis is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

